                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                      :
ANNA BORKOWSKI, et al.
                                      :

     v.                               :   Civil Action No. DKC 18-2809

                                      :
BALTIMORE COUNTY, MARYLAND,
et al.                                :

                             MEMORANDUM OPINION

     Presently pending and ready for resolution in this civil

rights class action are Defendants’ motions to dismiss the second

amended complaint (ECF Nos. 26; 29; 45; 46), and Defendants’

motions to seal (ECF Nos. 28 & 48).

     Plaintiffs Anna Borkowski, Katelyn Frank, Marcella Fegler,

Annemarie Hendler, and Kaila Noland (“named Plaintiffs”), on their

own behalf and on behalf of those similarly situated (“class

Plaintiffs”), bring suit against twenty-two Defendants alleging

twenty    counts   related   to   Defendants’   handling   of   Plaintiffs’

sexual assault or rape investigations.          (ECF No. 21).   Plaintiffs

allege that all Defendants, or combinations thereof, infringed

upon their rights in violation of (1) 42 U.S.C. § 1983, civil

action for deprivation of equal protection and first amendment

rights; (2) 42 U.S.C. § 1985, conspiracy to interfere with civil

rights; (3) 42 U.S.C. § 1986, action for neglect to prevent

conspiracy to interfere with civil rights; (4) 20 U.S.C. § 1681,
sex   discrimination,        failure     to     prevent       sexual     harassment,

deprivation of educational rights, and erroneous outcome; and (5)

the   Fourth      Amendment      to    the     United     States       Constitution,

unreasonable search and seizure.

      The Defendants filed motions to dismiss in four groups: (1)

Defendants University of Maryland Baltimore County (“UMBC” or the

“University”), the Board of Regents of the University System of

Maryland     (“Board    of    Regents”),       the     UMBC    Police    Department

(“UMBCPD”) (collectively, “Institutional Defendants”), Dr. Freeman

Hrabowski,     Mark    Sparks,    and    Paul     Dillon      (all     collectively,

“University Defendants”); (2) Defendant Bernadette Hunton; (3)

Defendants Nicholas Tomas, Kristin Burrows, Kimberly Montgomery,

Morrow   Lane,    Rosemary      Brady,   Paul     Dorfler,      and     Timothy   Lee

(“Officer    Defendants”),       James       Johnson    and    Terrence    Sheridan

(“Supervisory Officer Defendants”), Baltimore County, and the

Baltimore County Police Department (“BCPD”) (all collectively,

“County Defendants”); and (4) Defendants Scott Shellenberger, Lisa

Dever,   Bonnie    Fox,   and    Krystin      Richardson      (“State’s     Attorney

Defendants”).      The issues have been briefed, and the court now

rules, no hearing being deemed necessary.                Local Rule 105.6.



                                         2
I.   Factual Background

     Unless otherwise noted, the facts outlined here are set forth

in the complaint and construed in the light most favorable to

Plaintiffs.       Plaintiffs    allege     that   all   Defendants    adopted

“discriminatory      policies         and/or      [exhibited]    deliberate

indifference [] to artificially lower the number of recorded

reports of rape and sexual assault in Baltimore County and on the

UMBC campus.”    (ECF No. 21, at 24).       Plaintiffs further state that

“Defendants followed written and/or unwritten policies, and . . .

afforded less protection to female victims of sexual assault than

to victims of other crimes.”      (Id., at 99).

     A.   Marcella Fegler

     Plaintiffs allege that “[o]n August 25, 2014, Marcella Fegler

was raped by four members of the UMBC basketball team.”              (ECF Nos.

53, at 11; 21, at 56-57). “Defendant UMBC expelled two of [her]

assailants, who had both admitted . . . that they had taken

advantage of her.”    (ECF No. 21, at 56).         “Defendant UMBC refused

to hold accountable the assailants who did not admit that they

raped Ms. Fegler.”    (Id.).

     Defendant    Tomas,   a   BCPD    officer,    later   investigated   Ms.

Fegler’s rape and “offered to testify, on behalf of the assailants,
                                       3
that the assailants were ‘not involved as alleged.’”          (ECF Nos.

21, at 57; 53, at 11).       “Defendant Tomas dismissed Ms. Fegler’s

assault, informing her that ‘in order for some of the sex acts,’

which Ms. Fegler could not recall ‘to be performed, she would have

had to be conscious to participate.’”      (ECF Nos. 21, at 57; 51, at

12).

       B.   Katelyn Frank

       Plaintiff Frank alleges that she was raped by “a fellow UMBC

student” on September 10, 2015.        (ECF No. 21, at 57).   Ms. Frank

reported her rape and obtained a Sexual Assault Forensic Exam

(“SAFE”) at Greater Baltimore Medical Center (“GBMC”).        (ECF Nos.

21, at 9; 53, at 12).         Plaintiff Frank states that Defendant

Dillon, a BCPD officer, dissuaded her from making a police report

by telling “Ms. Frank and her mother that the ‘administrative

method’ was ‘faster and easier,’ ‘more victim friendly,’ and []

‘easier to prove.’”         (ECF No. 21, at 59).      Defendant Hunton

conducted a Title IX investigation.       Defendant Hunton is a private

attorney hired by UMBC “to investigate and prepare [] Title IX

Draft Report[s] and Final Report[s].”           (ECF No. 21, at 62).

Defendant Hunton determined, by a preponderance of the evidence,

that Plaintiff Frank was not sexually assaulted.       Plaintiff Frank
                                   4
then reported the sexual assault directly to the “Catonsville

Precinct of BCPD[.]”       (ECF No. 21, at 65).                Defendant Lee, a BCPD

officer, took Plaintiff Frank’s statement.                          (Id., at 65-66).

Defendant Lee then drove to the UMBCPD to follow up on Plaintiff

Frank’s allegations.       (Id. at 66).            “When Defendant Lee returned,

he informed Ms. Frank that the University had no record of the

assault, even though” “she had copies of the records from the Title

IX   investigation   .     .    .    [and]       her   email   to   Defendant   Dillon

reporting the crime.”               (Id.).        Defendant Lee classified “Ms.

Frank’s rape as a ‘suspicious condition,’ and it was closed with

a ‘non-criminal disposition[.]’”                 (Id.).    Plaintiff Frank alleges

that when she “followed up with prosecutors[,]” Defendant Dever,

the assistant state’s attorney and chief of the sex offense and

child abuse division of the State’s Attorney’s Office, “stated

that, to prosecute a sexual assault she ‘need[s] more than just

[the victim’s] credible testimony because the suspect will present

equally credible testimony at trial that this was consensual and

[the victim] was not incapacitated.’”                  (Id., at 67; ECF No. 53, at

12).    Plaintiff Frank further alleges that when her “mother . . .

requested more information regarding the investigation, Defendant

Dever   forwarded    the       email    to       Defendant     Montgomery[,     a   BCPD
                                             5
detective assigned to the special victims team,] and wrote ‘Hahaha!

Her response from my being so nice.’”      (ECF No. 21, at 67).

     C.    Kaila Noland

     “On March 30, 2016, Kaila Noland was sexually assaulted” by

“her lab partner at UMBC[.]”        (ECF No. 21, at 68).   “Ms. Noland

reported   her   assault   to   UMBC.”    (Id.).      Defendant   Hunton

investigated the sexual assault and concluded “that Ms. Noland was

sexually assaulted[.]”     (Id.).   “Defendant Hunton recommended that

UMBC not expel Ms. Noland’s assailant.”      (Id., at 69).    “Based on

that recommendation, UMBC imposed one ‘counseling session’ as a

penalty for Ms. Noland’s assailant.”        (Id.).   Plaintiffs allege

that, as a result of the sexual assault and investigation, “Ms.

Noland was forced to leave her laboratory job for another campus.”

(Id., at 130).

     D.    Anna Borkowski and Annemarie Hendler

     Plaintiffs Borkowski and Hendler, both students at Towson

University, allege that on “October 20, 2017, three members of

Defendant UMBC’s baseball team raped” them.        (ECF Nos. 53, at 13;

21, at 69-70).     “The women reported the assaults to the Towson

University Police Department (‘TUPD’)” the same day.       (ECF No. 21,

at 71).    “[T]he women were transported to [GBMC] for examination
                                     6
and treatment.”         (Id.).      Ms. Borkowski and Ms. Hendler also

reported     their     sexual    assaults       to   Defendant     UMBC.       UMBC

investigated the reports according to Title IX procedures and

determined that no violation of their sexual assault policy had

occurred.     (Id., at 121-22; ECF No. 53, at 13).

       “On   March    14,   2018,   Ms.    Borkowski    exercised     her    rights

pursuant to [§] 2-607 of the Courts and Judicial Proceedings

Article of the Maryland Code.”            (ECF No. 21, at 80).        “Section 2-

607 provides that ‘[a]n individual may file an application for a

statement of charges with a District Court Commissioner.’”                   (Id.).

“The Commissioner is then tasked with examining the affidavit and

issuing a statement of charges or, in the absence of probable

cause, denying the application.”                (Id., at 81).      “Ms. Borkowski

submitted     sworn    applications       for    statements   of    charges   with

District Court Commissioner John Robey.” (Id.). Plaintiffs allege

that    Defendants      Dever    and      Montgomery    “improperly        directed

Commissioner Robey to deny the applications for statements of

charges.”     (Id.).

       “Ms. Borkowski sought again to avail herself of a neutral

judicial officer, Managing Commissioner Colleen Ellingson, who

charged Ms. Borkowski’s assailants with ‘first degree rape, second
                                          7
degree sexual assault, third degree sexual offense, second degree

assault, fourth degree sexual contact, and perverted practice.’”

(ECF Nos. 51, at 13; 21, at 82).        “The summonses were sent out the

next day, to be served on the three (3) assailants.”               (ECF No. 21,

at 82).    “The summonses have yet to be served[,]” however.                  (Id.,

at 83). Instead, Plaintiffs allege that Defendant Kristin Burrows,

a BCPD detective assigned to the special victims team, “contacted

the Baltimore County police officer in charge of serving the

summonses and instructed him not to serve the three [] men.”

(Id.).    “Ms. Borkowski received a subpoena to testify dated March

21, 2018.”    (Id.).   Plaintiffs further state that Baltimore County

Administrative Commissioner Whitney “Wisniewski [] ‘sen[t] out a

department-wide email instructing Commissioners not to act if they

receive[]    any   further   applications’    from    Ms.     Borkowski,       and

further     ‘instructed   Commissioners     to     forward     [to     her]    any

applications if submitted.’”       (Id., at 85).           Plaintiffs allege

that “[t]hese instructions were issued at the behest of [State’s

Attorney] Defendants Shellenberger, Dever, [and] Fox, [and Officer

Defendants] Burrows and Tomas.”      (Id.).      Plaintiffs further state

that     “Defendants   Shellenberger,     Dever,     and     Fox     []   ordered

Defendants Burrows and Tomas [] ‘to tell Ms. Borkowski that she
                                    8
has to stop bringing these additional charges or they will file

criminal abuse of process charges against her[]’” and “to ‘stop

going   to    [the]   Comm[issioner]’       or   she   w[ill]   face   ‘criminal

charges.’”      (Id., at 86-87).       Plaintiffs allege that “three []

officers arrived at Ms. Borkowski’s Baltimore City residence,” but

she was not home.        (Id., at 87).       “Defendants Burrows and Tomas

[then] contacted Ms. Borkowski directly on her cell phone[,]” which

she “had provided. . . as part of the rape investigation.”                 (Id.,

at 88).      “When Ms. Borkowski’s attorney learned of” this contact,

“he offered to make Ms. Borkowski available to Defendants Tomas

and Burrows that afternoon, in his office.”                (Id.).      Plaintiffs

assert that “[a]fter Defendants Tomas and Burrows conferred with

. . . Defendants Dever, Shellenberger, and Fox, Defendants Burrows

and Tomas were ordered not to meet with Ms. Borkowski because [the

state’s attorney for Baltimore County,] ‘Scott [Shellenberger,]

said not to go b[e]c[ause] of attorney.’”                   (Id., at 88-89).

Plaintiffs state that “[t]he next day, March 23, 2018, Defendant

Dever . . . file[d] a ‘Motion to Dismiss,’ [via email] without a

certificate     of    service,   in   the   criminal    actions     against   the

assailants.”     (Id., at 89).



                                        9
        “On April 18, 2018, Emily Borkowski, Anna Borkowski’s sister,

was accepted into the internship program at the Baltimore County

State’s Attorney’s Office’s Domestic Violence Section.”          (Id., at

107).      Plaintiff Borkowski alleges that “Defendant Fox admitted,

in an email to Defendant[] Dever . . . , to having ‘stalked’ Anna

Borkowski to ferret out any connection between Anna and Emily

Borkowski.”    (Id.).   “On May 11, 2018, Emily Borkowski was fired.”

(Id.).      The second amended complaint states that “Defendants

admitted that the retaliatory firing was in response to a purported

accusation of ‘misconduct’ made by Anna Borkowski’s attorney in a

[state] court filing.”      (Id.).   Further facts will be discussed as

relevant to the various legal issues.

II.     Procedural Background

        Plaintiffs commenced this action by filing a complaint on

September 10, 2018. (ECF No. 1). Plaintiffs then filed an amended

complaint on October 17, 2018 (ECF No. 5) and a second amended

complaint on December 7, 2018 (ECF No. 21).         Defendants filed four

separate    motions   to   dismiss   the   second   amended   complaint   —

Defendant Hunton on January 11, 2019 (ECF No. 26); State’s Attorney

Defendants on January 14, 2019 (ECF No. 29); County Defendants on

February 7, 2019 (ECF No. 45); and University Defendants on
                                     10
February 7, 2019 (ECF No. 46).       Plaintiffs responded in opposition

to each motion to dismiss — to Defendant Hunton on March 11, 2019

(ECF No. 49); to County Defendants on April 1, 2019 (ECF No. 51);

to State’s Attorney Defendants on April 1, 2019 (ECF No. 52); and

to   University    Defendants   on    April    1,     2019    (ECF   No.   53).

Defendants replied — Defendant Hunton on March 25, 2019 (ECF No.

50); University Defendants on May 30, 2019 (ECF No. 63); State’s

Attorney Defendants on May 31, 2019 (ECF No. 64); and County

Defendants on May 31, 2019 (ECF No. 65).              Defendant Hunton and

University Defendants filed motions to seal exhibits containing

sensitive information on January 11, 2019 (ECF No. 28), and

February 7, 2019 (ECF No. 48).

     All   individual   Defendants    are     being    sued   both   in    their

individual and official capacities.           (ECF No. 21, at 18).          The

complaint alleges the following twenty counts:                (Count I) Equal

protection violations under      42 U.S.C. § 1983 by all Plaintiffs

against all Defendants; (Count II) deprivation of first amendment

rights under      42 U.S.C. § 1983 by Plaintiff Borkowski and class

Plaintiffs against Defendants Baltimore County, BCPD, Montgomery,

Tomas, Burrows, Dorfler, Johnson, Sheridan, and State’s Attorney

Defendants; (Count III) conspiracy to interfere with civil rights
                                     11
under 42 U.S.C. § 1985 by Plaintiff Borkowski against Defendants

Baltimore County, BCPD, Shellenberger, Dever, Fox, Montgomery,

Tomas, Lane, Brady, Dorfler, and Burrows; (Count IV) deprivation

of equal protection and retaliation against Ms. Borkowski’s family

under 42 U.S.C. § 1983 by Plaintiff Borkowski against Defendants

Baltimore County, BCPD, and State’s Attorney Defendants; (Count V)

deprivation of equal protection under 42 U.S.C. § 1983 by Plaintiff

Borkowski against Defendants Shellenberger, Dever, Fox, Burrows,

Tomas, Dorfler, Lane, and Montgomery; (Count VI) deprivation of

equal protection under 42 U.S.C. § 1983 by Plaintiff Frank against

Defendants   Baltimore    County,      BCPD,   Dever,   Shellenberger,

Montgomery, Sparks, Hrabowski, Hunton, and Dillon; (Count VII)

conspiracy to obstruct justice under 42 U.S.C. § 1985 by Plaintiff

Frank   against   Defendants   Baltimore   County,   BCPD,   Hrabowski,

Sparks, Dillon, Johnson, Lee, Lane, Shellenberger, and Dever;

(Count VIII) action for neglect to prevent conspiracy to obstruct

justice under 42 U.S.C. § 1986 by Plaintiffs Borkowski, Hendler,

Frank, and class Plaintiffs against Defendants Shellenberger,

Dever, Fox, Burrows, Tomas, Montgomery, Johnson, Lane, Sheridan,

and Dorfler; (Count IX) sex discrimination and deprivation of

educational access under 20 U.S.C. § 1681 by Plaintiff Frank
                                  12
against Defendants Board of Regents, UMBC, and UMBCPD; (Count X)

erroneous outcome under 20 U.S.C. § 1681 by Plaintiff Frank against

Defendants Board of Regents and UMBC; (Count XI) failure to prevent

sexual harassment under 20 U.S.C. § 1681 by Plaintiff Frank against

Defendants Board of Regents, UMBC, and UMBCPD; (Count XII) denial

of educational opportunities under 20 U.S.C. § 1681 by Plaintiffs

Borkowski and Frank against Defendants Board of Regents, UMBC, and

UMBCPD;   (Count   XIII)   sex   discrimination   and    deprivation   of

educational access under 20 U.S.C. § 1681 by Plaintiffs Borkowski

and Hendler against Defendants Board of Regents and UMBC; (Count

XIV) unreasonable search and seizure in violation of the Fourth

Amendment   by   Plaintiffs   Borkowski,   Hendler,     Frank,   and   the

“Invasive Testing Subclass” against Defendants Baltimore County,

BCPD, Sheridan, Johnson, and State’s Attorney Defendants; (Count

XV) conspiracy to interfere with civil rights under 42 U.S.C.

§ 1985 by Plaintiffs Fegler, Frank, and class Plaintiffs against

Defendants BCPD, Dever, Shellenberger, Fox, Hrabowski, Tomas,

Burrows, Dillon, Brady, Montgomery, Sparks, and Sheridan; (Count

XVI) sex discrimination and deprivation of educational access

under 20 U.S.C. § 1681 by Plaintiff Fegler against Defendants UMBC,

Board of Regents, and UMBCPD; (Count XVII) sex discrimination and
                                   13
deprivation of educational access under 20 U.S.C. § 1681 by

Plaintiff Noland against Defendants UMBC, Board of Regents, and

UMBCPD; (Count XVIII) conspiracy to obstruct justice under 42

U.S.C. § 1985 by all Plaintiffs and class members against all

Defendants; (Count XIX) action for neglect to prevent conspiracy

to obstruct justice under 42 U.S.C. § 1986 by all Plaintiffs and

class members against all Defendants; and (Count XX) deprivation

of equal protection under 42 U.S.C. § 1983 by Plaintiff Noland

against Defendants Hrabowski and Hunton.

     Plaintiffs seek class certification under Fed.R.Civ.P. 23; an

entry of judgment finding Defendants jointly and severally liable

for monetary and punitive damages; an order enjoining Defendants

from “engaging in unconstitutional and illegal practices abridging

Plaintiffs’ and other[]s[’] civil rights and denying Plaintiffs[’]

and other[]s[’] educational opportunities[;]” and an award “to

Named Plaintiffs [of] reasonable costs and attorney[]s[’] fees[.]”

(ECF No. 21, at 133-134).

III. Standard of Review

     A motion to dismiss under Rule 12(b)(6) tests the sufficiency

of the complaint.   Presley v. City of Charlottesville, 464 F.3d

480, 483 (4th Cir. 2006).   In evaluating the complaint, unsupported
                                  14
legal allegations need not be accepted.                Revene v. Charles Cty.

Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                   Legal conclusions

couched   as    factual   allegations      are   insufficient,       Ashcroft   v.

Iqbal,    556   U.S.   662,   678   (2009),      as    are   conclusory   factual

allegations devoid of any reference to actual events. United Black

Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979);

see also Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).

“[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has

alleged - but it has not ‘show[n]’ – ‘that the pleader is entitled

to   relief.’”     Iqbal,     556   U.S.    at   679    (quoting    Fed.R.Civ.P.

8(a)(2)).       Thus, “[d]etermining whether a complaint states a

plausible claim for relief will . . . be a context-specific task

that   requires    the    reviewing   court      to    draw    on   its   judicial

experience and common sense.”         Id.

       “In deciding a Rule 12(b)(6) motion, the court will consider

the facts stated in the complaint and the documents attached to

the complaint.”        Abadian v. Lee, 117 F.Supp.2d 481, 485 (D.Md.

2000).    The court may also consider documents referred to in the

complaint and relied upon by plaintiff in bringing the action.”

Id. (citing Biospherics, Inc. v. Forbes, Inc., 989 F.Supp. 748,
                                      15
749 (D.Md. 1997), aff’d, 151 F.3d 180 (4th Cir. 1998)).     When doing

so, the court need not convert a Rule 12(b)(6) motion to dismiss

to one for summary judgment so long as it does not consider matters

“outside the pleadings.”        See   Fed.R.Civ.P. 12(d) (“If, on a

[12(b)(6) motion to dismiss], matters outside the pleadings are

presented to and not excluded by the court, the motion must be

treated as one for summary judgment under Rule 56.”); Laughlin v.

Metro. Washington Airports Auth., 149 F.3d 253, 260–61 (4th Cir.

1998)(citing Rule 12(d)); Luy v. Balt. Police Dep’t, 326 F.Supp.2d

682, 688 (D.Md. 2004) (“The court may consider a document submitted

by the defendant in support of a motion to dismiss, however, ‘[if]

it was integral to and explicitly relied on in the complaint and

[if] the plaintiffs do not challenge its authenticity.’”) (quoting

Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212,

234 (4th Cir. 2004)).

     University    Defendants    attached    thirty-three   exhibits,

Defendant Hunton attached four exhibits, and County Defendants

attached nine exhibits, to their respective motions or papers.

Plaintiffs do not challenge the authenticity of any attached

documents.   Only those exhibits that are integral to and relied on

in the second amended complaint will be considered.     Thus, UMBC’s
                                  16
policies, investigation reports and adjudications of the various

sexual assault allegations filed by Plaintiffs with UMBC, and

UMBC’s Clery Reports may properly be considered.                         The remaining

exhibits will be excluded from consideration.

IV.    Analysis

       Plaintiffs’ verbose complaint, Defendants’ multiple motions

to dismiss, and the parties’ papers, excluding exhibits, total

over five hundred pages.              In this wealth of words, the parties

argue past each other and fail directly to address some of the

central     issues       in   this   case.         The   sheer    volume   of    factual

allegations and legal issues likely contributes to this confusion.

As will be seen, Plaintiffs, at best, have masked meritorious

allegations by the overambitious pleading, and, at worst, have

simply failed to state any viable claim.                        The complaint will be

dismissed, albeit without prejudice, and Plaintiffs will have 21

days   to   file     a    more   focused,         perhaps   modest,      third   amended

complaint.

       A.    Group Pleadings

       Plaintiffs bring three claims on behalf of all Plaintiffs

against all twenty-two Defendants. These claims are Count I, equal

protection     violations        under   42       U.S.C.    §    1983;   Count    XVIII,
                                             17
conspiracy to obstruct justice under 42 U.S.C. § 1985; and Count

XIX, action for neglect to prevent conspiracy to obstruct justice

under 42 U.S.C. § 1986.      Defendants argue that “[t]hese Counts

constitute improper ‘group pleading’ or ‘shotgun pleading’ that do

not meet federal pleading requirements.”      (ECF No. 45-1, at 51).

Plaintiffs argue that Counts I, XVIII, and XIX were pleaded as

“all Plaintiffs” against “all Defendants” because these claims

“are the only way [to] state claims for a conspiracy, in which all

Defendants participated, which harmed all Plaintiffs.”       (ECF No.

53, at 14).     Plaintiffs do not address the fact that Count I is

not a conspiracy claim.

     Defendants    are   correct   to   question   Plaintiffs’   group

pleading.     Judge Titus explained the fault of group pleading in

Proctor v. Metro. Money Store Corp., 579 F.Supp.2d 724, 744 (D.Md.

2008):

            At best, such pleading amounts to a conclusory
            allegation that . . . [each Defendant] [was]
            somehow    responsible   for   the    wrongful
            conduct[.]    At worst, the repeated refrain
            that all three individuals committed each and
            every act must be read as an allegation that
            one of the three did each act, an assertion
            that amounts to speculation and which is
            deficient under [Bell Atl. Corp. v. ]
            Twombly[, 550 U.S. 544 (2007)].


                                   18
        Regardless, even if Plaintiffs were able to assign specific

names    responsible      for   these   allegations,    Plaintiffs    have    not

sufficiently pleaded a claim for conspiracy under these counts.

In Count I, all Plaintiffs allege that all Defendants violated 42

U.S.C.     §   1983   because     “Defendants      followed     written   and/or

unwritten policies, and thus afforded less protection to female

victims of sexual assault than to victims of other crimes.”                  (ECF

No. 21, at 99).          In Count XVIII, Plaintiffs allege that “[a]ll

Defendants were part of a broader scheme, as alleged herein, to

deny female victims of sexual assault their civil rights.”                (Id.,

at 130).       When alleging a § 1985 conspiracy, “the plaintiff must

plead facts amounting to more than ‘parallel conduct and a bare

assertion of conspiracy. . . .               Without more, parallel conduct

does    not    suggest   conspiracy,     and   a   conclusory    allegation    of

agreement at some unidentified point does not supply facts adequate

to show illegality.’” Williams v. Cheesecake Factory Rests., Inc.,

No. 15-cv-3700-ELH, 2016 WL 54799, at *3 (D.Md. Jan. 5, 2016)

(quoting A Soc’y Without A Name v. Virginia, 655 F.3d 342, 346 (4th

Cir. 2011)).      Lastly, in Count XIX, Plaintiffs state that “[a]ny

Defendant or Defendants could have stopped or lessened the broader

scheme, as alleged herein.”         (ECF No. 21, at 131).         The remainder
                                        19
of each count lodges accusatory and bald accusations that do not

squarely support a conspiracy amongst the twenty-two Defendants.1

“Such an approach falls short of that which is required to overcome

a motion to dismiss.”    Thomas v. Maryland, No. 17-cv-1739-GJH,

2017 WL 6547733, at *6 (D.Md. Dec. 20, 2017).    Accordingly, Counts

I, XVIII, and XIX will be dismissed, and those counts will not

further be discussed.

     B.   The Baltimore County Police Department

     Defendants argue that the Baltimore County Police department

should be dismissed as a Defendant.       (ECF No. 45-1, at 18).

Plaintiffs do not contest this point.     “[T]he Baltimore County

Police Department . . . [is not] sui juris.    The Police Department

is simply an agency of Baltimore County[.]” James v. Frederick

Cty. Pub. Schs., 441 F.Supp.2d 755, 758 (D.Md. 2006) (quoting

Strebeck v. Balt. Cty. Police Dep’t, No. 05-cv-2580-JFM, 2005 WL

2897932, at *1 (D.Md. Oct. 17, 2005)).        Accordingly, Defendant




     1 Plaintiffs cite Floyd v. City of New York, 959 F.Supp.2d
540 (S.D.N.Y. 2013) as an example of a successful group pleading.
In Floyd, however, no Defendant moved to dismiss for improper group
pleading, and the claim against all Defendants was voluntarily
dropped before trial. (See ECF No. 65, at 14-15).


                                20
Baltimore     County   Police   Department   will      be   dismissed   as    a

Defendant.

     C.      Eleventh Amendment Immunity2

     The    Eleventh   Amendment   bars   suits   in    federal   court      for

monetary damages against a state or state officials acting in their

official capacity.      Ballenger v. Owens, 352 F.3d 842, 844–45 (4th

Cir. 2003); Lewis v. Bd. of Educ. of Talbot Cty., 262 F.Supp.2d

608, 612 (D.Md. 2003).          Three exceptions exist to a state’s

sovereign immunity. First, a state may waive its immunity and

consent to suit in federal court.         Green v. Mansour, 474 U.S. 64,

68 (1985). Although the State of Maryland has waived its sovereign

immunity for certain types of actions brought in state court

pursuant to the Maryland Tort Claims Act, see MD. CODE, State Gov’t

§ 12–104, it has not waived its Eleventh Amendment immunity for

actions brought in federal court, see MD. CODE, State Gov’t § 12–

103(2).     Second, immunity does not bar a suit against a state


     2  The United States Court of Appeals for the Fourth Circuit
has not decided whether sovereign immunity is grounds for dismissal
for failure to state a claim under Rule 12(b)(6) or for lack of
subject matter jurisdiction under Rule 12(b)(1). Judges in this
district favor analysis under Rule 12(b)(1) because immunity
“functions ‘as a block on the exercise of that jurisdiction.’”
Gross v. Morgan State Univ., 308 F.Supp.3d 861, 865 (D.Md. 2018)
(quoting Biggs v. Meadows, 66 F.3d 56, 60 (4th Cir. 1995)).
                                21
official when a plaintiff is seeking prospective relief to end a

continuing violation.         Ex Parte Young, 209 U.S. 123, 155–56, 159

(1908).   Finally, Congress may validly abrogate a state’s Eleventh

Amendment immunity, but it has not done so here.                 Seminole Tribe

of Fla. v. Florida, 517 U.S. 44, 55 (1996).

               1.   University Defendants

     The University Defendants state that Defendants UMBC, Board

of Regents, and UMBCPD are “immune from claims made pursuant to 42

U.S.C.    §§    1983,     1985,   and   1986”    and   that    “the     individual

Defendants[, Hrabowski, Sparks, and Dillon,] are immune from suit

in   their     official    capacities.”         (ECF   No.    46-1,    at   21–23).

Plaintiffs argue that “[t]he State of Maryland has waived any claim

to Eleventh Amendment immunity” as to any University Defendant

that is not the “University System of Maryland[.]”                    (ECF No. 53,

at 15-16).

     “[T]he University of Maryland is ‘an arm of the State partaking

of the State’s Eleventh Amendment immunity.’”                Bickley v. Univ. of

Md., 527 F.Supp. 174, 181 (D.Md. 1981) (quoting Mt. Healthy City

Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977)).

Similarly, individuals sued in their official capacity as state

agents are entitled to the same immunity.                As a general matter,
                                        22
the Eleventh Amendment “does not bar suits for damages against

state officers, so long as those officers are sued in their

individual capacities.”     Sales v. Grant, 224 F.3d 293, 297 (4th

Cir. 2000) (citing Kentucky v. Graham, 473 U.S. 159, 165–66,

(1985).

    Determining whether an entity is synonymous with the state is

not always an easy endeavor.     The nature of the entity and its

relationship with the state are critical to a determination of the

entity’s sovereign immunity under the Eleventh Amendment.       The

primary factor to be considered is whether a judgment against the

governmental entity would be paid from the state’s treasury.    See

Hess v. Port Auth. Trans–Hudson Corp., 513 U.S. 30, 48 (1994).

Generally, if the judgment would be paid from the state treasury,

the inquiry is at an end.    Id. at 49.   If the judgment would not

be paid from the state treasury, the factors to be considered in

determining whether suit against the entity would nonetheless be

an affront to the State’s “sovereign dignity” are “(1) the degree

of control that the State exercises over the entity or the degree

of autonomy from the State that the entity enjoys; (2) the scope

of the entity’s concerns — whether local or statewide — with which

the entity is involved; and (3) the manner in which State law
                                 23
treats the entity.”    Cash v. Granville Cty. Bd. of Educ., 242 F.3d

219, 224 (4th Cir. 2001).    If the judgment would not be paid from

the    state   treasury,   the   “sovereign   dignity”   factors   may

sufficiently tie the entity to the state so that suit against the

entity would amount to suit against the state.     Id.

      The University Defendants assert that Defendants UMBC, Board

of Regents, and UMBCPD are immune from suit because “Congress has

not abrogated States’ Eleventh Amendment immunity in connection

with U.S.C. §§ 1983, 1985, and 1986[]” and that “Maryland has not

waived Eleventh [Amendment] Immunity for claims against its public

universities.”    (ECF No. 46-1, at 21–22).    As for the individual

Defendants, the University Defendants argue that “[t]o the extent

Plaintiffs are alleging that the Individual Defendants are liable

in their official capacities, the claims are barred by Eleventh

Amendment immunity.”    (Id. at 22).   Defendants argue that immunity

is proper because “State employees share in the State’s immunity

from being sued in federal court because a suit against the state

officials acting in their official capacities is a suit against

the State.”    (Id.) (internal quotation marks omitted).   Defendants

also state that they are not “persons” under § 1983.           (Id.).

Plaintiffs counter, arguing that these Defendants have consented
                                  24
to be sued and Defendant UMBCPD is not a state agency for Eleventh

Amendment purposes.          (ECF No. 53, at 16-17).              Plaintiffs do not

directly     counter       Defendants’      arguments      as    to   the   individual

Defendants, and only state that “even if they were entitled to

immunity for acts undertaken in their official capacities, they

are being sued in their individual capacities as well.”                         (ECF No.

53,   at    17).     Plaintiffs       argue      that     suit   is    proper    because

“Defendants        were     not    acting        within    the    scope     of     their

employment[.]”       (Id.).

      The Board of Regents and UMBC, as a constituent institution

of    the     University          System    of      Maryland,         are   considered

instrumentalities of the State for immunity purposes.                       See, e.g.,

MD. CODE,    Educ.     §    12-102(a)(1)-(3)        (The    University      System    of

Maryland is “an instrumentality of the State” and “an independent

unit of State government.”); MD. CODE, Educ. § 12-101(b)(6)(ii)

(UMBC is one of the “constituent institutions” of the University

System of Maryland).         Individual Defendants Hrabowski, Sparks, and

Dillon are similarly entitled to Eleventh Amendment immunity to

the extent they are being sued in their official capacities.

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-102

(1984).      Plaintiffs argue that UMBCPD is not a State agency
                                            25
entitled to Eleventh Amendment immunity because it “is an entirely

local actor (limited to a small area within Baltimore County)” and

that        there       “is   no   statute         []    creating        a   ‘UMBC-Police

Department[.]’” (ECF No. 53, at 17). Defendants argue that UMBCPD

is “a unit of UMBC that is entitled to partake in UMBC’s immunity.”

(ECF No. 63, at 8 n.2). According to the second amended complaint,

UMBCPD is “a security force maintained by Defendant UMBC[]” and

subject to the “supervisory power” of the UMBC President. (ECF No.

21, at 17).         Thus, even if UMBCPD is not an instrumentality of the

state, the degree of control UMBC wields over it entitles it to

immunity.

       Accordingly, Defendants UMBC, BOR, UMBCPD and the individual

University          Defendants     in   their      official        capacities    will   be

dismissed.

               2.       State’s Attorney Defendants

       As    discussed        above,    individuals       sued      in   their    official

capacity       as    state    agents    are    entitled       to    Eleventh     Amendment

immunity.           A    State’s   Attorney        is,   by   definition,        a   “State

Official.”           MD. CODE, Gen. Provisions § 5-101(ll)(5) (“‘State

official’ means. . . a State’s Attorney[.]”); see also MD. CODE,

State Gov’t § 12-101(a)(8) (“‘State personnel’ means. . . a State’s
                                              26
Attorney of a county or Baltimore City, or an employee of an office

of a State’s Attorney[.]”).        Plaintiffs’ arguments to the contrary

— that State’s Attorneys only act locally, “Maryland has not

obligated    itself   to    reimburse    State’s    Attorneys   for   lawsuits

against them[,]” or that “Maryland does not expressly consider

State’s Attorneys and their employees arms of the State” — lack

proper support and do not overcome this definitional hurdle.              (ECF

No. 52, at 13-16).         Accordingly, the State’s Attorney Defendants

in their official capacities will be dismissed.

     D.     Absolute Prosecutorial Immunity

     The State’s Attorney Defendants argue that they are “entitled

to absolute immunity from suit for the plaintiffs’ claims that

they engaged in unlawful behavior, because the decision regarding

whom to prosecute is a core function of their roles as advocates

for the State.”    (ECF No. 29-1, at 8).          Plaintiffs insist that the

State’s Attorney Defendants’ actions were “ultra vires, outside of

the law, and they are not entitled to . . . protection[.]”                (ECF

No. 52, at 17).       Plaintiffs specifically allege the following

conduct     as   outside     the   realm     of    prosecutorial      immunity:

“[d]estroying evidence, threatening victims, and extra-territorial



                                        27
intimidation[.]”        (Id., at 18).           The State’s Attorney Defendants

do not respond to Plaintiffs’ argument against absolute immunity.

     “[P]rosecutors are absolutely immune from liability under

§ 1983 for their conduct in ‘initiating a prosecution and in

presenting      the    State’s     case,’       insofar   as    that   conduct   is

‘intimately associated with the judicial phase of the criminal

process[.]’”       Burns v. Reed, 500 U.S. 478, 486 (1991) (quoting

Imbler    v.    Pachtman,    424    U.S.    409,     430–31    (1976))   (internal

citations      omitted).     To    determine       whether     particular   actions

warrant absolute immunity, as opposed to only qualified immunity,

courts apply a “functional approach.”               Buckley v. Fitzsimmons, 509

U.S. 259, 269 (1993).        This approach “looks to ‘the nature of the

function performed, not the identity of the actor who performed

it[.]’”        Id. (quoting Forrester v. White, 484 U.S. 219, 229

(1988)).       “[T]he official seeking absolute immunity bears the

burden of showing that such immunity is justified for the function

in question.”         Burns, 500 U.S. at 486.          “The presumption is that

qualified rather than absolute immunity is sufficient to protect

government officials in the exercise of their duties.”                      Id. at

486-87.



                                           28
        The State’s Attorney Defendants fall short of showing that

their actions were prosecutorial in nature.                 These Defendants

merely argue that all of their actions “relate to the exercise of

a prosecutor’s judgment about which cases to prosecute and against

which individuals,” and make no effort to differentiate the nature

of the functions performed.          (ECF No. 29, at 10).     Thus, they have

not established that they are entitled to absolute prosecutorial

immunity.

        E.    Qualified Immunity

        The County Defendants and the State’s Attorney Defendants

argue that they are entitled to qualified immunity.             (See ECF Nos.

45-1,    at    25–30;   29-1,   at   12–16).    Qualified    immunity   is   an

affirmative defense to § 1983 claims that “protects government

officials ‘from liability for civil damages insofar as their

conduct       does   not   violate    clearly   established    statutory     or

constitutional rights of which a reasonable person would have

known.’”       Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).                   Assessing

qualified immunity requires a multi-step analysis with shifting

burdens of proof.          “[T]he defendant bears the initial burden of

demonstrating that the conduct of which the plaintiff complains
                                        29
falls within the scope of the defendant’s duties.”                    Henry v.

Purnell, 501 F.3d 374, 377 n.2 (4th Cir. 2007) (citation and

internal quotation marks omitted).              Once the defendant properly

asserts qualified immunity, “[t]he plaintiff bears the burden of

proof on the . . . question [of] whether a constitutional violation

occurred.”     Id. at 377.     If the plaintiff meets this burden, the

defendant then bears the burden of proof on the question of whether

the right in question was clearly established at the time of the

alleged misconduct.        Feminist Majority Found. v. Hurley, 911 F.3d

674, 703–06 (4th Cir. 2018).      As will be discussed, Plaintiffs have

not met their burden.

        F.   42 U.S.C. § 1983

    Plaintiffs allege five remaining claims predicated under 42

U.S.C. § 1983.      These claims are:        Count II, deprivation of first

amendment    rights   by    Plaintiff    Borkowski     and   class   Plaintiffs

against Defendants Baltimore County, Montgomery, Tomas, Burrows,

Dorfler, Johnson, Sheridan, and the State’s Attorney Defendants in

their    individual   capacities;       Count    IV,   deprivation    of   equal

protection    and   retaliation    against      Ms.    Borkowski’s   family   by

Plaintiff Borkowski against Defendants Baltimore County and the

State’s Attorney Defendants in their individual capacities; Count
                                        30
V, deprivation of equal protection by Plaintiff Borkowski against

Defendants    Shellenberger,   Dever,   and   Fox   in   their   individual

capacities, as well as Defendants Burrows, Tomas, Dorfler, Lane,

and Montgomery; Count VI, deprivation of equal protection by

Plaintiff Frank against Defendants Dever and Shellenberger in

their individual capacities, Baltimore County, Montgomery, Sparks,

Hrabowski, Hunton, and Dillon; and Count XX, deprivation of equal

protection by Plaintiff Noland against Defendants Hrabowski and

Hunton.

    As succinctly stated by Judge Hollander:

             To state a claim under § 1983, a plaintiff
             must allege (1) that a right secured by the
             Constitution or laws of the United States was
             violated, and (2) that the alleged violation
             was committed by a “person acting under the
             color of state law.” West v. Atkins, 487 U.S.
             42, 48, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988);
             see Crosby v. City of Gastonia, 635 F.3d 634,
             639 (4th Cir. 2011), cert. denied, 565 U.S.
             823, 132 S.Ct. 112, 181 L.Ed.2d 37 (2011);
             Wahi v. Charleston Area Med. Ctr., Inc., 562
             F.3d 599, 615 (4th Cir. 2009); Jenkins v.
             Medford, 119 F.3d 1156, 1159-60 (4th Cir.
             1997). The phrase “under color of state law”
             is an element that “is synonymous with the
             more familiar state-action requirement—and
             the analysis for each is identical.” Philips




                                   31
             v. Pitt Cty. Mem[‘l] Hosp., 572 F.3d 176, 180
             (4th Cir. 2009) (citing Lugar v. Edmondson Oil
             Co., 457 U.S. 922, 929, 102 S.Ct. 2744, 73
             L.Ed.2d 482 (1982)).

Bost v. Wexford Health Sources, Inc., No. 15-cv-3278-ELH, 2018 WL

3539819, at *19 (D.Md. July 23, 2018).

      “Section 1983 also requires a showing of personal fault based

upon a defendant’s own conduct.”          Id. at 20 (citing Vinnedge v.

Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)) (stating that for an

individual defendant to be held liable pursuant to 42 U.S.C. §

1983, the plaintiff must affirmatively show that the official acted

personally to deprive the plaintiff of his rights).

             1.   Equal Protection

     Plaintiffs allege in Counts V, VI, and XX that Defendants’

“acts . . . prevent[ed] [Plaintiffs] . . . from enjoying equal

protection under the law.”         (See, e.g., ECF No. 21, at 106).

Defendants argue that Plaintiffs’ equal protection claims must

fail because “there is no class ‘similarly situated’ to these

Plaintiffs    and”   a   discriminatory   purpose   “is   absent   in   this

case[.]”   (See, e.g., ECF No. 45-1, at 28, 49).

     “To succeed on an equal protection claim, a plaintiff must .

. . demonstrate that [s]he has been treated differently from others


                                     32
with       whom    [s]he   is    similarly    situated   and   that   the    unequal

treatment          was     the    result     of   intentional    or     purposeful

discrimination.”            Morrison v. Garraghty, 239 F.3d 648, 654 (4th

Cir. 2001).          “Once this showing is made, the court proceeds to

determine whether the disparity in treatment can be justified under

the requisite level of scrutiny.”                 Id.    Courts apply different

tiers of scrutiny depending on the classification the law makes.

See id. at 654-55.               Gender-based classifications are subject to

intermediate scrutiny, meaning that “classifications by gender

must       serve     important      governmental    objectives    and       must   be

substantially related to achievement of those objectives.”                     Craig

v. Boren, 429 U.S. 190, 197 (1976).

       Plaintiffs allege the following with regard to an equal

protection claim under the enumerated counts:3

                  Defendants followed written and/or unwritten
                  policies, and thus afforded less protection to
                  female victims of sexual assault than to
                  victims of other crimes.

                  . . .

                  [Defendants] [t]reat sexual assault cases
                  involving female victims with less urgency and

       3
       Although Count I will be dismissed as an improper group
pleading, the factual allegations set forth will still be
considered for this equal protection analysis.
                                33
importance than that afforded to other types
of violent crimes[.]

. . .

[Defendants]   [i]nadequately  staff    the
investigation, processing, and prosecutions
of sexual assault cases involving female
victims[.]

. . .

[Defendants] [t]reat female victims of sexual
assault with less respect and devote less
attention to their cases than to cases
involving male victims, as applied to both
sexual assaults and other crimes;

. . .

[Defendants] [i]ntimidate and harass victims
of sexual assault through illegal means, to
discourage and conceal the reporting of sexual
assault crimes[.]

. . .

Defendants subjected Ms. Borkowski to a
deprivation of her right to equal protection
in that the investigation of her sexual
assault demonstrated deliberate indifference
to crimes against her as a woman.         The
investigation was not carried out with the
same vigor and zeal as the investigation of
other crimes. The investigation was carried
out with the specific intent of obstructing
and denying Ms. Borkowski’s civil rights, as
part of their broader scheme to suppress the
number of viable complaints of sexual assault
in Baltimore County.


                     34
                . . .

                Defendants acted to ensure that female victims
                of sexual assault were less likely to have
                their cases investigated than victims of other
                crimes.

                . . .

                The [investigative] irregularities were part
                of an intentional effort by Defendants Hunton
                and UMBC to manipulate the outcome and conceal
                complaints of sexual assault, to the benefit
                of Defendant UMBC.

                . . .

                The particular circumstances of Defendant
                UMBC’s investigation, including the pre-
                ordained conclusions crafted by Defendant
                Hunton, indicate that gender bias was a
                motivating  factor  behind  the erroneous
                findings.

(ECF No. 21, at 99-102, 108, 110-11, 133).

        Here,        Plaintiffs    fail   to    provide   any    sufficient,        non-

conclusory, allegations that they were treated differently than

similarly situated individuals.                Notably, Plaintiffs do not allege

any facts to support an inference that the investigative processes

were the result of gender discrimination.                     Further, Plaintiffs

fail    to    identify      a     discriminatory     intent     on   behalf    of    any

Defendant.           “Plaintiffs are not required as a matter of law to

point    to      a    similarly     situated     comparator     to   succeed    on    a
                                           35
discrimination claim.”      Haywood v. Locke, 387 F.App’x 355, 359 (4th

Cir. 2010); Bryant v. Aiken Reg’l Med. Ctrs. Inc., 333 F.3d 536,

545 (4th Cir. 2003) (same).      “Proof of. . . discriminatory intent

or purpose[,]” however, “is required to show a violation of the

Equal Protection Clause.”       Arlington Heights v. Metro. Hous. Dev.

Corp., 429 U.S. 252, 265 (1977); Washington v. Davis, 426 U.S.

229, 239 (1976).        “‘Discriminatory purpose’ . . . implies more

than intent as volition or intent as awareness of consequences.

It implies that the decisionmaker . . . selected . . . a particular

course of action at least in part ‘because of,’ not merely ‘in

spite   of,’   its   adverse   effects    upon   an   identifiable     group.”

Hernandez v. New York, 500 U.S. 352, 360 (1991) (quoting Pers.

Adm’r of Mass. v. Feeney, 442 U.S. 256, 279 (1979)).                Under this

standard, it is appropriate to look behind the stated reasons for

state   action   into    circumstantial    evidence     to   find    proof   of

discriminatory motivation, including:

           • a decision’s historical background “if it
           reveals a series of official actions taken for
           invidious purposes;”

           • “[t]he specific sequence of events leading
           up to the challenged decision;”

           • “[d]epartures from the normal procedural
           sequence;”

                                    36
           • “[s]ubstantive departures . . . particularly
           if the factors usually considered important by
           the decisionmaker strongly favor a decision
           contrary to the one reached;” and,

           • “[t]he legislative or administrative history
           . . . especially where there are contemporary
           statements by members of the decisionmaking
           body, minutes of its meetings, or reports.”

Arlington Heights, 429 U.S. at 267-68.

     “While it is true that discriminatory impact, if shown, may

be probative (though not dispositive) on the issue of intent . .

. [Plaintiffs’] statistical evidence in this case is not . . .

probative of discriminatory impact.”     Sylvia Dev. Corp. v. Calvert

Cty., 48 F.3d 810, 823 (4th Cir. 1995).        For example, the second

amended complaint states that between 2009 and 2014, 34% of reports

of rape and sexual assault were classified as unfounded.        (ECF No.

21, at 26).     Plaintiffs go on to state how this data is a

“statistical   impossibility”   and    shows   that   “Defendants   were

engaged in improper practices.”   (Id., at 27).       Plaintiffs further

allege that “female victims of sexual assault [are] less likely to

have their cases investigated than victims of other crimes.” (Id.,

at 111).   Plaintiffs do not, however, provide how many of those

reports were made by female victims opposed to male victims, the

gender percentages as to victims of other crimes, or any other

                                  37
useful comparison.        Plaintiffs do not directly address their

deficiencies of discriminatory evidence but rather state that “91%

of sexual assault victims are women[]” and that “Defendants’

outdated, hostile attitudes towards women, women’s roles, and

women’s   sexuality    were   the   underlying    causes    of     Defendants’

unconstitutional      behavior.”    (ECF   No.   51,   at   22).      Further,

Plaintiffs do not allege, in a non-conclusory manner, a history of

invidious decision-making, departures from the normal sequence,

substantive departures, or contemporary statements that reveal a

discriminatory motive.        Plaintiffs evidence, at best, supports

their theory of Defendants’ actions:        Defendants “manipulate crime

data to avoid investigating (and making public) reports of rape

and sexual assault” (ECF No. 21, at 21) because “[a]ll Defendants

have or had professional, personal, or political self-interests in

statistics that reflect a low crime rate in Baltimore County” (id.,

at 22).   Plaintiffs state that these motives stem from “internal

and external pressure to lower reports of sexual assault crimes

and to maintain high ‘clearance rates’ in their jurisdictions,

precincts,   and   areas      of    responsibility.”         (Id.).       “The

underreporting enhanced their professional standing and furthered

their personal self-interests.” (Id.). If true, these allegations
                                      38
are   troubling,     but     fail   to    state     a   discriminatory       purpose.

Plaintiffs’       gender    discrimination         claims     more   aptly    fit    a

disparate impact theory, which is not viable under § 1983.                        Ricci

v. DeStefano, 557 U.S. 557, 627 (2009) (The “equal protection

doctrine is of limited utility.                 The Equal Protection Clause . .

. prohibits only intentional discrimination; it does not have a

disparate-impact       component.”).            Thus,   Plaintiffs    have    failed

sufficiently to plead an equal protection claim.                      Accordingly,

Counts V, VI, and XX will be dismissed.4

             2.    First Amendment Claims

      Plaintiff Borkowski and class Plaintiffs allege that the

State’s   Attorney     Defendants         and    Defendants    Baltimore     County,

Montgomery,       Tomas,    Burrows,       Dorfler,     Johnson,     and     Sheridan

deprived them of their first amendment rights.                       Specifically,

Plaintiffs    allege       that   those    Defendants       interfered     with   “Ms.

Borkowski’s right to present sworn testimony to a Maryland District

Court Commissioner[,]” that “she has the right to be free from

retaliation by a public official for the exercise of her rights[,]”


      4Defendant Hunton’s briefing oversimplifies the state actor
issue. Regardless, the outcome of the equal protection analysis
in this case obviates the need to determine her status as a state
actor.
                                39
and that “Defendants’ retaliatory actions adversely affected Ms.

Borkowski and other [c]lass [m]embers’ constitutionally protected

speech in that they were intimidated from testifying.”              (ECF No.

21, at 102–03).      The complaint does not outline, in count II,

precisely    what   Ms.    Borkowski    contends    were   the    retaliatory

actions, or by which Defendant.             As outlined above, the second

amended   complaint,      beginning    at    paragraph   459,    recited   the

allegations beginning when Ms. Borkowski filed an application for

a statement of charges with a District Court Commissioner on March

14, 2018.     She includes only some of the Defendants by name:

Defendants Montgomery, Dever, Burrows, Tomas, Shellenberger, and

Fox.

       The State’s Attorney Defendants argue that “Ms. Borkowski

cannot assert a federal claim against the [State’s Attorney]

Defendants for failing to investigate or prosecute her case or for

dismissing the charges that she successfully filed (on March 21,

2018)[]” and that “Ms. Borkowski’s conduct in filing successive

applications for charges is not ‘protected speech’ under the First

Amendment[]” and “may rise to the level of harassment.”             (ECF No.

64, at 9).    The County Defendants similarly argue that Plaintiff

Borkowski cannot assert a claim “to compel a criminal investigation
                                       40
or prosecution[]” and that “[f]iling successive applications for

charges is not ‘protected speech’ . . . [but] is harassment.” (ECF

No. 45-1, at 30-31).

      The parties, again, fail to address each other’s arguments or

provide a proper legal framework to analyze this first amendment

issue.   Defendants argue that “no federal appellate court . . .

has recognized that there is a federally enforceable right for the

victim to have criminal charges investigated at all, let alone

with vigor or competence.”   (ECF No. 29-1, at 14) (quoting Walker

v. Schmoke, 962 F.Supp. 732, 733 (D.Md. 1997)).   Plaintiffs ignore

Defendants’ arguments and reference Sec’y of State of Md. v. Joseph

H. Munson Co., 467 U.S. 947, 956 (1984), arguing that “Defendants’

conduct, directed at Ms. Borkowski and otherwise, was . . . clearly

calculated to have a chilling effect on women who might avail

themselves of their right to speak about their sexual assaults.”

(ECF No. 52, at 29).   They claim to have “plausibly stated a claim

that female sexual assault victims of reasonable firmness will be

unwilling to speak out against these Defendants and their tactics.”

Id.

      “A cognizable First Amendment retaliation claim requires a

plaintiff to show: (1) ‘that [plaintiff’s] speech was protected’;
                                 41
(2) ‘defendant’s alleged retaliatory action adversely affected the

plaintiff’s constitutionally protected speech’; and (3) ‘a causal

relationship     exists   between   [plaintiff’s]    speech    and   the

defendant’s retaliatory action.”         Tobey v. Jones, 706 F.3d 379,

387 (4th Cir. 2013) (quoting Suarez Corp. Indus. v. McGraw, 202

F.3d 676, 685–86 (4th Cir. 2000)).

     Filing an application for a statement of charges likely is

protected by the First Amendment, either under the petition or the

speech clause.    Borough of Duryea v. Guarnieri, 564 U.S. 379, 382

(2011); Lane v. Franks, 573 U.S. 228, 238-39 (2014).          Certainly,

whatever actions were taken by Defendants as a result of the filing

of the applications were “caused” by the filing.              The second

element is more problematic in this circumstance.      Judge Hazel has

summarized the case law:

          [T]he key inquiry is “whether a similarly
          situated   person    of    ‘ordinary   firmness’
          reasonably would be chilled by the government
          conduct   in   light    of   the   circumstances
          presented in the particular case.” The Balt[.]
          Sun Co. v. Ehrlich, 437 F.3d 410, 416 (4th Cir.
          2006)(citation omitted.) This determination
          is an objective one, and a plaintiff “need not
          actually be deprived of . . . First Amendment
          rights in order to establish First Amendment
          retaliation.” Garcia [v. Montgomery Cty.,
          Maryland, 145 F.Supp.3d 492 (D.Md. 2015)] at
          515 (quoting Constantine v. Rectors & Visitors
                                    42
           of George Mason Univ., 411 F.3d 474, 500 (4th
           Cir. 2005). The Fourth Circuit has described
           this process as a “fact intensive inquiry,”
           instructing district courts to focus on four
           factors: “[1] the status of the speaker, [2]
           the status of the retaliator, [3] the
           relationship between the speaker and the
           retaliator, and [4] the nature of the
           retaliatory acts.” Suarez, 202 F.3d 676 at
           686.

Kimberlin v. Frey, No. 13-cv-3059-GJH, 2017 WL 3141909 *9 (D.Md.

July 21, 2017).

     The second amended complaint lacks sufficient precision in

Count II to allow it to proceed in its present form.            For example,

some of the Defendants who are sued in this count are not even

mentioned in the fact section related to the filing of applications

for statement of charges.           Furthermore, to the extent that a

prosecutor has discretion to decide how to handle charges, actions

relating   to   those    decisions    would   not   adversely    affect    the

protected speech.       Here, however, the allegations concerning some

of the Defendants’ conduct appear to go beyond simply declining to

investigate or pursue charges, such as visiting Ms. Borkowski’s

home and threatening criminal action against her if she did not

desist.    Whether      Plaintiff    Borkowski’s    successive    filing   of

charges constitutes harassment cannot be determined based on the


                                      43
allegations in the complaint.         MD. CODE, Crim. Law § 3-803(a)

defines harassment:    “A person may not . . . maliciously engage in

a course of conduct that alarms or seriously annoys the other[]

(1) with the intent to harass, alarm, or annoy the other; (2) after

receiving a reasonable warning or request to stop by or on behalf

of the other; and (3) without a legal purpose.”    (emphasis added).

     Plaintiffs also allege that Defendants Baltimore County,

Johnson, and Sheridan “failed to train and/or supervise . . .

Defendants in the proper conduct of an investigation and were

deliberately indifferent to their subordinates’ violations of

women[]s[’] rights.”   (ECF No. 21, at 104).    Defendants argue that

“Plaintiffs do not plead sufficient facts to support supervisory

liability under [§] 1983.”    (ECF No. 45-1, at 40).

     Section 1983 imposes liability on “[e]very person who . . .

subjects, or causes to be subjected, any . . . person . . . to the

deprivation of any rights[.]”      42 U.S.C. § 1983.     The statute

requires a showing of personal fault, whether based upon the

defendant’s own conduct or another’s conduct, in executing the

defendant’s policies or customs.       See Monell v. Dep’t of Social

Servs. Of City of N.Y., 436 U.S. 658, 690 (1978); Vinnedge, 550

F.2d at 928 (requiring an affirmative showing that the official
                                 44
charged acted personally in the deprivation of the plaintiff’s

rights).      Moreover, an individual cannot be held liable under 42

U.S.C. § 1983 under a theory of respondeat superior.           See Monell,

436 U.S. at 690; Love–Lane v. Martin, 355 F.3d 766, 782 (4th Cir.

2004) (no respondeat superior liability under § 1983).

     In a § 1983 proceeding, supervisory officials may be held

culpable based on “‘a recognition that supervisory indifference or

tacit authorization of subordinates’ misconduct may be a causative

factor   in    the    constitutional   injuries   they   inflict   on   those

committed to their care.’”        Baynard v. Malone, 268 F.3d 228, 235

(4th Cir. 2001) (quoting Slakan v. Porter, 737 F.2d 368, 372 (4th

Cir. 1984)).         Claims premised on supervisory liability must be

supported with evidence that: (1) “the supervisor had actual or

constructive knowledge that his subordinate was engaged in conduct

that posed a pervasive and unreasonable risk of constitutional

injury to citizens like the plaintiff;” (2) “the supervisor’s

response to that knowledge was so inadequate as to show deliberate

indifference to or tacit authorization of the alleged offensive

practices;” and (3) “there was an affirmative causal link between

the supervisor’s inaction and the particular constitutional injury



                                       45
suffered by the plaintiff.”         See Shaw v. Stroud, 13 F.3d 791, 799

(4th Cir. 1994) (internal quotation marks omitted).

     To state a § 1983 claim against a county, a plaintiff must

allege that the action at issue was one that “executes a policy

statement, ordinance, regulation, or decision officially adopted

and promulgated by that body’s officers[]” or that represents

informal governmental “custom.”              Monell, 436 U.S. at 690–91.

Counties and other local governments cannot be held liable under

§ 1983 for injuries inflicted by their employees or agents based

on the theory of respondeat superior – that is, “for an injury

inflicted solely by its employees or agents.”                Id. at 694; see

Austin v. Paramount Parks, Inc., 195 F.3d 715, 727–28 (4th Cir.

1999); Powell v. Shopco Laurel Co., 678 F.2d 504, 506 (4th Cir.

1982).   “Section 1983 plaintiffs seeking to impose liability on a

municipality     must,    therefore,   adequately    plead    and   prove   the

existence   of    an     official   policy    or   custom    that   is   fairly

attributable to the municipality and that proximately caused the

deprivation of their rights.”           Jordan by Jordan v. Jackson, 15

F.3d 333, 338 (4th Cir. 1994) (emphasis added) (citing Spell v.

McDaniel, 824 F.2d 1380, 1387-88 (4th Cir. 1987)); see City of



                                       46
Canton v. Harris, 489 U.S. 378, 385 (1989); Carter v. Morris, 164

F.3d 215, 218 (4th Cir. 1999).

       The     Fourth   Circuit     has        cautioned    that    while       “[t]he

substantive requirements for proof of municipal liability are

stringent[,]” “[§] 1983 claims are not subject to a heightened

pleading standard paralleling the rigors of proof demanded on the

merits.”      Jordan by Jordan, 15 F.3d at 338 (citations and internal

quotation marks omitted).         Instead, “a [§] 1983 plaintiff seeking

to    impose    municipal     liability        must   satisfy    only    the    usual

requirements of notice pleading specified by the Federal Rules.”

Id.   at     339.   Consequently,     although          Monell   does   not    impose

heightened pleading requirements above the basic “short and plain

statement”      requirement    of   Rule        8(a),    Plaintiffs     still    must

adequately allege a County policy or custom that proximately caused

the deprivation of their rights.               Id. at 338; see Peters v. City

of Mount Rainier, No. 14-cv-00955-GJH, 2014 WL 4855032, at *4

(D.Md. Sept. 29, 2014).

       The first Supervisory Officer Defendant, James Johnson, was

the Chief of Police from May 31, 2007 to January 31, 2017.                       (See

ECF No. 21, at 15).           On September 9, 2016, Defendant Johnson

received an order from the County Executive to review how the BCPD
                                          47
handles reports of rape that were marked “unfounded.”               (Id., at

30).     Defendant Johnson directed this review to occur.             (Id.).

Defendant Johnson also pledged to take a fresh look at unspecified

investigations from 2013, 2014, and 2015 that were marked as

“unfounded.”    (Id.).     This “fresh look” never occurred.          (Id.).

Plaintiffs allege that Defendants Johnson, BCPD, and Sheridan, at

the direction of State’s Attorney Defendants Shellenberger and

Dever,    ordered   the   destruction    of   SAEKs   within   90   days   of

collection prior to a change in the retention law in 2017.             (Id.,

at 36-37).   “On January 9, 2017, Chief Johnson publicly voiced his

support for SAEK reform and a commitment to ensuring that victims

of sexual assault were treated with dignity.”         (Id., at 31).     “Two

days later, Chief Johnson was fired.” (Id.).

       The second Supervisory Officer Defendant, Terrence Sheridan,

has been the Chief of Police since January 31, 2017.                (Id., at

15). Defendant Sheridan, along with Defendant Johnson and others,

directed the destruction of SAEKs within 90 days, before the

retention law changed.        (Id., at 36–37).         Defendant Sheridan

responded to a 2016 audit by the Maryland Coalition Against Sexual

Assault by announcing reforms in the handling of sexual assault

reports.     (Id., at 31, 47).          Plaintiffs further allege that
                                   48
Defendant Sheridan acted to support the strategies of the State’s

Attorney’s     Office    to    undermine      these    reforms.    (Id.,    at   48).

Defendant      Sheridan,        along    with         Defendant    Shellenberger,

“subverted” former Commissioner Johnson’s promise in 2016 to “take

a fresh look” at unspecified investigations from 2013, 2014, and

2015 that had been marked as “unfounded.”                (Id., at 30, 98).

      As to Baltimore County, Plaintiffs allege that “Defendant

BCPD’s Field Manual, which is an ‘order’ issued pursuant to

Defendant Johnson and Sheridan’s authority, . . . provides for a

totally      different    procedure      for     an     ‘exceptional       clearance

disposition’ in the case of a reported rape or sexual assault,”

and that the “ex-clear” disposition was used “to conceal viable

reports of sexual assault against women.”                  (ECF Nos. 21, at 42;

51, at 15).

      Plaintiffs’ claims of supervisory liability do not withstand

Defendants’ motions to dismiss.                 Plaintiffs make no specific

allegations that Defendants Johnson and Sheridan had knowledge of

the   BCPD    officers’       conduct.     Plaintiffs       do    not   argue    that

Defendants Johnson and Sheridan had any specific response to the

BCPD officers’ conduct.           Plaintiffs do not show how Defendants

Johnson and Sheridan’s failure to respond resulted in Plaintiffs’
                                         49
injuries. Finally, Plaintiffs do not plead or prove that the field

manual    proximately        caused    the     deprivation     of    their     rights.

Accordingly, Plaintiffs have failed to state a claim in Count II

for failure to train and/or supervise as to Defendants Johnson,

Sheridan, and Baltimore County.              Count II will be dismissed.

       Plaintiff Borkowski also brings Count IV against Defendant

Baltimore     County     and     the    State’s        Attorney     Defendants       for

“deprivation        of   equal    protection          retaliation        against     Ms.

Borkowski’s        family”   resulting       in   a   “deprivation       of   familial

relations.”        (ECF No. 21, at 106).              Plaintiff Borkowski argues

that   “Emily      Borkowski’s    firing       [from    the    State’s     Attorney’s

Office]      was     a   retaliatory,          unjustified        act,     undertaken

intentionally and maliciously to punish and further intimidate

[Plaintiff] Borkowski for attempting to assert her right to free

speech.”     (Id., at 107).

       The   State’s     Attorney      Defendants      argue    that     “[Plaintiff]

Borkowski lacks standing to sue for any alleged damages that her

sister may have suffered.”              (ECF No. 64, at 9).               The County

Defendants similarly argue that Plaintiff Borkowski lacks standing

to sue on behalf of her sister’s firing.                  (ECF No. 45-1, at 31-

32).      Defendants     are    correct      that     Plaintiff     Borkowski      lacks
                                          50
standing to collect damages on behalf of her sister’s firing.          The

Fourth Circuit analyzed an analogous case in Smith v. Frye, 488

F.3d 263 (4th Cir. 2007). In Smith, the plaintiff brought a § 1983

claim alleging that his mother was fired in retaliation for the

plaintiff’s running for county clerk.         See id. at 265-66.        The

Fourth Circuit held that “[a]llowing [a relative] to collect for

emotional    damages   and   humiliation   resulting     from   [a   family

member’s] discharge from her employment casts the net of possible

[§ 1983] liability too broadly.”        Id. at 273-74.    “[T]herefore, .

. . such emotional distress is insufficient as an Article III

injury in fact.”    Id. at 274.   Here too, Plaintiff Borkowski lacks

a sufficient injury in fact to bring suit predicated on her

sister’s firing.    Accordingly, Count IV will be dismissed.

     G.     42 U.S.C. § 1985

     Plaintiffs bring Counts III, VII, and XV under 42 U.S.C. §

1985.     Although not specified by subsection, these counts appear

to allege violations of subsection two.5       (See ECF No. 21, at 104


     5 If these claims are predicated under subsection three,
Plaintiffs have failed to state a claim. To state a claim under
42 U.S.C. § 1985(3) a plaintiff must set forth the following:



                                   51
(“Count III. . . Defendants violated 42 U.S.C. § 1985 by deterring,

by force, intimidation, or threat, . . . Ms. Borkowski, from

attending . . . court, or from testifying[.]”); id., at 111 (“Count

VII.   .   .    Defendants   conspired   to   coerce    Ms.   Frank   into   not

reporting her sexual assault to the police[.]”);                 id., at 126

(“Count XV. . . Defendants thus conspired, for the purpose of

impeding, hindering, obstructing, and defeating, the due course of

justice        in   Baltimore   County”)).       Defendants      argue       that

“Plaintiff[s’] conspiracy-based counts . . . each fail to state a

claim upon which relief can be granted[.]”             (ECF No. 45-1, at 35).




               (1) a conspiracy of two or more persons, (2)
               who are motivated by a specific class-based,
               invidiously discriminatory animus to (3)
               deprive the plaintiff of the equal enjoyment
               of rights secured by the law to all, (4) and
               which results in injury to the plaintiff as
               (5) a consequence of an overt act committed by
               the   defendants   in   connection  with   the
               conspiracy.    Simmons v. Poe, 47 F.3d 1370,
               1376 (4th Cir. 1995).

Soc’y Without A Name, 655 F.3d at 346. In addition, the plaintiff
“must show an agreement or a meeting of the minds by [the]
defendants to violate the [plaintiff’s] constitutional rights.”
Poe, 47 F.3d at 1377 (internal quotation marks omitted).         As
discussed above, Plaintiffs fail to state an equal protection claim
and further fail to allege a meeting of the minds to show
conspiracy.
                                52
     “[P]laintiffs alleging unlawful intent in conspiracy claims

under § 1985 . . . [must] plead specific facts in a nonconclusory

fashion to survive a motion to dismiss.”     Poe, 47 F.3d at 1377

(quoting Gooden v. Howard Cty., 954 F.2d 960, 969-70 (4th Cir.

1992) (en banc)).    Section 1985(2) is divided into two separate

clauses.   The first clause applies if two or more persons:

           conspire to deter, by force, intimidation, or
           threat, any party or witness in any court of
           the United States from attending such court,
           or from testifying to any matter pending
           therein, freely, fully, and truthfully, or to
           injure such party or witness in his person or
           property on account of his having so attended
           or testified, or to influence the verdict,
           presentment, or indictment of any grand or
           petit juror in any such court, or to injure
           such juror in his person or property on
           account of any verdict, presentment, or
           indictment lawfully assented to by him, or of
           his being or having been such juror;

18 U.S.C. § 1985(2).   The second clause of § 1985(2) applies when

two or more persons:

           conspire   for   the  purpose   of   impeding,
           hindering, obstructing, or defeating, in any
           manner, the due course of justice in any State
           or Territory, with intent to deny to any
           citizen the equal protection of the laws, or
           to injure him or his property for lawfully
           enforcing, or attempting to enforce, the right
           of any person, or class of persons, to the
           equal protection of the laws[.]


                                53
       “There are significant differences in the conduct covered by

the two clauses.        In the first clause of 1985(2), the ‘court of

the United States’ refers only to federal courts, as defined in 28

U.S.C. § 451, and does not include state courts.”                  Kimberlin v.

Hunton & Williams LLP, No. 15-cv-723-GJH, 2, at *5 (D.Md. Mar. 29,

2016), aff’d, 671 F.App’x 127 (4th Cir. 2016); see Kush v. Rutledge,

460 U.S. 719, 724-25 (1983); Bloch v. Mountain Mission Sch., 1988

WL 45433, at *1 (4th Cir. 1988) (“the first half of § 1985(2), . .

. prohibits two or more persons from conspiring to deter by force,

intimidation, or threat, any party or witness from attending or

testifying truthfully in a federal court.”).              “On the other hand,

the second part of § 1985(2) applies to state courts and requires

an allegation of class-based animus.”              Hunton & Williams LLP, 2016

WL 1270982, at *5 (internal citations omitted); see Kush, 460 U.S.

at 726 (holding that “[t]he language requiring intent to deprive

of equal protection, or equal privileges and immunities, means

that    there   must     be    some.    .      .    class-based,    invidiously

discriminatory animus behind the conspirators’ action.”) (quoting

Griffin v. Breckenridge, 403 U.S. 88, 102 (1971) (emphasis in

original)).     Plaintiffs appear to rely on the second clause of

§ 1985(2)     because    the   second        amended   complaint    makes   only
                                        54
reference to Maryland state courts.            (See, e.g., ECF No. 21, at

104) (“Defendants . . . conspired . . . to intimidate Ms. Borkowski

from    giving      testimony   before     a   Maryland     District      Court

Commissioner.”).

       A claim under the second clause of § 1985(2) will not survive

a motion to dismiss without a sufficient allegation of class-based

animus.     As discussed above, Plaintiffs fail to state an equal

protection claim.       Accordingly, Counts III, VII, and XV will be

dismissed.

       Count VIII will similarly be dismissed. Viability of a § 1986

claim is based on the antecedent § 1985 claim.         If the § 1985 claim

is dismissed, the § 1986 claim also fails.           Buschi v. Kirven, 775

F.2d 1240, 1243 (4th Cir. 1985); Sellner v. Panagoulis, 565 F.Supp.

238, 249 (D.Md. 1982) (“[S]ection 1986. . . ‘merely gives a remedy

for misprision of a violation of 42 U.S.C. § 1985.’”) (quoting

Williams v. St. Joseph Hosp., 629 F.2d 448, 452 (7th Cir. 1980)),

aff’d, 796 F.2d 474 (4th Cir. 1986).

       H.    Fourth Amendment

       Plaintiffs    bring   Count   XIV   against   Defendants    Baltimore

County,     Sheridan,    Johnson,    Shellenberger,       Dever,   Fox,     and

Richardson for unreasonable search and seizure in violation of the
                                      55
Fourth Amendment to the United States Constitution.              This claim is

predicated upon the allegedly unlawful SAFE exams conducted by

GBMC.     The County Defendants argue that this claim should be

dismissed because “the ‘searches’ at issue were both consented to

and reasonable.”       (ECF No. 45-1, at 32).         The State’s Attorney

Defendants argue that Plaintiffs cannot prove a violation of

informed consent.        (ECF No. 29-1, at 21-22).        Plaintiffs do not

respond to the State’s Attorney Defendants’ arguments.

        The Fourth Amendment provides, in pertinent part, “[t]he

right of the people to be secure in their persons [and] houses .

. . against unreasonable searches and seizures, shall not be

violated[.]”     U.S. Const. Amend. IV.         “It is well settled under

the Fourth and Fourteenth Amendments that a search conducted

without    a   warrant    issued   upon    probable    cause     is     ‘per   se

unreasonable . . . subject only to a few specifically established

and well-delineated exceptions.’”         Schneckloth v. Bustamonte, 412

U.S. 218, 219 (1973) (quoting Katz v. United States, 389 U.S. 347,

357   (1967)).     “It    is   equally   well   settled   that    one    of    the

specifically established exceptions to the requirements of both a

warrant and probable cause is a search that is conducted pursuant

to consent.”     Id.
                                     56
      Plaintiffs    allege      that    (1)    “Defendant     BCPD    deceived       the

subjects of the ‘searches,’ nullifying consent” (ECF No. 51, at

28); (2) “‘[c]onsent’ obtained without informing victims ‘that the

SAEKs would be destroyed without being used to solve any crimes,

including the victims assaults,’ is no consent at all” (ECF Nos.

51,   at   28-29;   21,   at    124);    and    (3)   the    consent       forms   were

“inadequate to allow the female victims of sexual assault to give

informed    consent   to       the   procedure”       (ECF   No.     21,    at     124).

Plaintiffs do not provide the contents of the GBMC consent forms.

Plaintiffs do not bring suit against any GBMC individual or entity,

but allege that “performing intrusive searches without informed

consent constitute[s] medical battery[.]”               (Id., at 124–25).

      According to the second amended complaint, the Plaintiffs

signed consent forms authorizing GBMC to perform the SAFE exams

and collect the SAEK evidence.            (See id., at 58, 71, 124).                The

Fourth Circuit has explained that voluntary consent to a search by

medical professionals turns on whether the consenters “understood

that the request was not being made by medical personnel for

medical purposes, but rather by agents of law enforcement for

purposes of crime detection.”           Ferguson v. City of Charleston, 308

F.3d 380, 397 (4th Cir. 2002).           Plaintiffs do not allege that they
                                         57
understood the SAFE exams were conducted by medical personnel for

medical purposes, rather than for crime detection.            The fact that

some SAEK evidence was destroyed after the examinations occurred

does not obviate the consent given when they were conducted.

Further, Plaintiffs do not allege that any individual Defendant

played any role in the creation of GBMC’s consent forms.                    All

further    allegations   in   the   second      amended    complaint   as   to

Defendants vitiating Plaintiffs’ consent are conclusory and fail

to state a claim under Fed.R.Civ.P. 12(b)(6).             Accordingly, Count

XIV will be dismissed.

      I.    20 U.S.C. § 1681

            1.    Sex discrimination

                   a.    Plaintiffs Fegler, Frank, and Noland

      In Counts IX, XVI, and XVII, Plaintiffs allege that Defendants

Board of Regents, UMBC, and UMBCPD were deliberately indifferent

to   Plaintiffs   Fegler’s,    Frank’s,   and    Noland’s    sexual    assault

complaints in violation of Title IX of the Education Amendments of

1972 (“Title IX”), 20 U.S.C. § 1681 et seq.

      The Fourth Circuit recently analyzed a university’s potential

liability under Title IX for student-on-student harassment:



                                    58
          Title IX is what is known as Spending Clause
          legislation,    applying   to     schools    and
          educational programs that receive federal
          funds[.]   Title IX provides that no person
          “shall, on the basis of sex, be excluded from
          participation in, be denied the benefits of,
          or be subjected to discrimination” in a
          federally funded program.     Id.    Given that
          statutory structure, the Court held in Davis
          [v. Monroe County Board of Education, 526 U.S.
          629 (1999)], a school could be liable in
          damages    for    student-on-student      sexual
          harassment only if it was “deliberately
          indifferent” to known acts of such harassment.
          526 U.S. at 642, 649.

          The Court started with the well-established
          rule that recipients of federal funds must
          have adequate notice that they may be liable
          for certain conduct before a private damages
          action will be allowed.      Id. at 640.    It
          followed, the Court concluded, that schools
          may not be held liable under Title IX for the
          misconduct of their students, but only for
          their “own decision to remain idle in the face
          of known student-on-student harassment,” id.
          at 641 (emphasis in original)—“intentional
          conduct that violates the clear terms of the
          statute,” id. at 642. A negligent failure to
          learn of or react to its students’ independent
          actions, in other words, will not subject a
          school    to   liability,    but   “deliberate
          indifference to known acts of harassment”
          will. Id. at 642–43.

S.B. ex rel. A.L. v. Bd. of Educ. of Harford Cty., 819 F.3d 69, 75

(4th Cir. 2016) (emphasis in original).    In another recent case,

the Fourth Circuit concluded that plaintiffs sufficiently alleged


                                59
a   university’s   deliberate   indifference     to    sexual   harassment.

Feminist Majority Found., 911 F.3d at 689.            The allegations here

lack the specificity and force of the Feminist Majority Foundation

complaint, which “portray[ed] repeated instances of. . . students

targeting and harassing [plaintiffs] with threats and other sex-

based   hostility[,]”   “reported    to   the   [u]niversity      over   many

months” and responded to by the university merely “with two

listening circles, a generic email, and by sending a campus police

officer with a threatened student on one evening after particularly

aggressive and targeted” messages.        Id. at 689–691.       In contrast,

the entirety of Plaintiffs’ deliberate indifference argument is

re-stated here:

           Defendants were deliberately indifferent to
           Plaintiffs’   suffering.      “No   reasonable
           official in [Defendants’] position would have
           believed doing nothing to reform [UMBC’s]
           sexual harassment policies was lawful in light
           of the clearly established principle that
           deliberate indifference to sexual harassment
           is an equal protection violation.”     Hill v.
           Cundiff, 797 F.3d 948, 985 (11  th Cir. 2015).
           Defendants did not work to reform their
           policies until they got sued, despite several
           news articles exposing their practices. Sec.
           Am. Compl. ¶¶ 44-46, 102-03. Defendants were
           deliberately indifferent.




                                    60
(ECF No. 53, at 24).      Defendants counter, arguing that they “were

not deliberately indifferent to” any Plaintiff’s “complaint of

student-on-student sexual harassment.”             (ECF No. 46-1, at 34)

(internal capitalizations omitted).

     In   Count    IX,    Plaintiffs    allege     that    the   Institutional

Defendants were “deliberately indifferent to Ms. Frank’s rape”

because   they    hired   “a   biased       investigator   to    pantomime   an

investigation into” Ms. Frank’s complaint of sexual assault.             (ECF

No. 21 ¶ 681).     The second amended complaint further states that

after Plaintiff Frank filed her complaint of sexual assault, UMBC

hired Defendant Hunton to investigate the complaint (id. ¶ 318),

provided Plaintiff Frank an opportunity to participate in the

investigation (id. ¶ 321), provided her with the final report (id.

¶¶ 337-38), held a hearing (id. ¶¶ 340), and provided her an

opportunity to appeal the Board’s decision (id. ¶ 343).

     In   Count   XVI,    Plaintiffs    allege     that    the   Institutional

Defendants were “deliberately indifferent to Ms. Fegler’s rape”

because they “conducted [a] sham investigation of” Ms. Fegler’s

complaint of sexual assault.      (Id. ¶ 791).        Defendants state, and

Plaintiffs do not dispute, that “[a]s evidenced by the facts

alleged, and the documents from the investigatory file of the
                                       61
complaint at issue, it is undisputed that UMBC conducted an

investigation, held a hearing, and heard Ms. Fegler’s appeal.”

(ECF No. 46-1, at 35).

       In   Count   XVII,    Plaintiffs     allege   that   the   Institutional

Defendants were “deliberately indifferent to Ms. Noland’s rape”

because     they    “hired    a   biased    investigator    to    pantomime   an

investigation” of Plaintiff Noland’s complaint of sexual assault.

(ECF No. 21 ¶ 803).         After Plaintiff Noland filed her complaint of

sexual assault, UMBC hired Defendant Hunton to investigate the

complaint (id. ¶ 371), provided Plaintiff Noland an opportunity to

participate in the investigation (id. ¶ 372), provided her with

the investigator’s final report (id. ¶¶ 371-74), and provided her

notice of the resolution of her complaint (id. ¶ 374).               “Defendant

Hunton concluded . . . that Ms. Noland was sexually assaulted” and

UMBC imposed sanctions upon the assailant, although he was not

expelled.      (Id., at 68-69).        Plaintiff Noland was provided an

opportunity to appeal this decision.           (ECF Nos. 21 ¶ 342; 26-5, at

22).

       Although the process and results were not perfect, Plaintiffs

have not met the bar for deliberate indifference.                  Plaintiffs’

argument that withholding punishment from two out of the four
                                       62
alleged assailants identified by Plaintiff Fegler was deliberately

indifferent is not actionable under Title IX.        “[I]t is not enough

that    a   school   has   failed   to   eliminate   student-on-student

harassment, or to impose the disciplinary sanctions sought by a

victim.”     S.B. ex rel. A.L., 819 F.3d at 77.         Moreover, “if a

funding recipient does not engage in harassment directly, it may

not be liable for damages unless its deliberate indifference

‘subject[s]’ its students to harassment.”        Davis, 526 U.S. at 644.

Plaintiffs Fegler, Frank, and Noland have not shown that they have

been subject to further harassment after the alleged deliberate

indifference.

       Plaintiffs    further     argue    that     Defendant   Hunton’s

investigative choices to credit evidence or testimony from anyone

but Plaintiff Frank was retaliation.      (ECF No. 53, at 23).    These

allegations are accusatory and lack support. Thus, any retaliation

claim under Title IX fails to state a claim for relief under

Fed.R.Civ.P. 12(b)(6).         Accordingly, Counts IX, XVI, and XVII

will be dismissed.

       In addition, Defendants argue that:

            Ms. Fegler’s Title IX claim in Count XVI is
            barred by the applicable three year statute of
            limitations. See Doe v. Bd. of Educ. of Prince
                                    63
            George’s Cty., 888 F.Supp.2d 659, 663 (D.Md.
            2012) (statute of limitations for Title IX
            claims follows the applicable state personal
            injury statute of limitations, which in
            Maryland is three years).          The final
            adjudication of Ms. Fegler’s complaint was
            issued in February 2015.      The Plaintiffs’
            initial complaint in this matter, however, was
            not filed until September 2018.     Thus, any
            claims related to UMBC’s adjudication of Ms.
            Fegler’s complaint are barred by limitations.

(ECF No. 46-1, at 36).           Plaintiffs do not dispute this argument.6

Upon review, Defendants are correct.              For this additional reason,

Count XVI will be dismissed.

                    b.      Plaintiffs Borkowski and Hendler

      In   Count   XIII,    Plaintiffs      allege   that   the   Institutional

Defendants “were deliberately indifferent to Ms. Borkowski and Ms.

Hendler’s rape[]s” because the Defendants “conducted only a sham

investigation      into”     Ms.     Borkowski’s      complaint      of   sexual

misconduct.    (ECF No. 21 ¶ 737).          Defendants argue that, “because

Ms.   Borkowski    and     Ms.    Hendler   are    both   students   of   Towson

University and not UMBC, they have no standing to make a Title IX




      6The statute of limitations is an affirmative defense that
must be pled and proven by a defendant. It is only cognizable on
a motion to dismiss if the defense plainly appears on the face of
the complaint.
                                64
gender discrimination claim against the Institutional Defendants.”

(ECF No. 46-1, at 40).

      Title IX prohibits discrimination on the basis of sex in

“any education program or activity receiving Federal financial

assistance[.]”      20 U.S.C. § 1681(a).            The Supreme Court of the

United States has explained that the statute “confines the scope

of prohibited conduct based on the recipient’s degree of control

over the harasser and the environment in which the harassment

occurs.”     Davis, 526 U.S. at 644.         “[B]ecause the harassment must

occur ‘under’ ‘the operations of’ a funding recipient, see 20

U.S.C. § 1681(a); § 1687 (defining ‘program or activity’), the

harassment must take place in a context subject to the school

district’s    control[.]”         Id.   at   645.     A   recipient’s   damages

liability    is   limited   “to    circumstances      wherein   the   recipient

exercises substantial control over both the harasser and the

context in which the known harassment occurs.               Only then can the

recipient be said to ‘expose’ its students to harassment or ‘cause’

them to undergo it ‘under’ the recipient’s programs.”                 Id.   Thus,

“funding recipients are properly held liable in damages only where

they are deliberately indifferent to sexual harassment, of which

they have actual knowledge, that is so severe, pervasive, and
                                        65
objectively offensive that it can be said to deprive the victims

of access to the educational opportunities or benefits provided by

the school.”   Id. at 650 (emphasis added).

     Plaintiffs do not address their deficiencies under Davis, but

rather argue that they have met the “constitutional requirement[s]

placed on the federal courts to ensure that the courts only hear

‘Cases’ and ‘Controversies.’”     (ECF No. 53, at 24) (internal

citation omitted).   The second amended complaint states that “Ms.

Borkowski was a former student and planned to apply to a UMBC

program for a master’s in social work.”   (ECF No. 21 ¶ 722).   This

future intent, however, is not sufficient to support a current

deprivation of an education program or activity.   Thus, Plaintiffs

Borkowski and Hendler cannot properly bring a claim for gender

discrimination under Title IX against an institution which did not

deprive them of any educational program or activity.   Accordingly,

Count XIII will be dismissed.

     For these same reasons, Plaintiff Borkowski cannot state a

claim for denial of educational opportunities under Title IX.

Accordingly, Count XII will be dismissed as to Plaintiff Borkowski.




                                66
             2.     Erroneous Outcome

     In Count X, Plaintiffs assert an “erroneous outcome” claim

based on gender discrimination under Title IX due to the allegedly

biased investigation of Defendant Hunton into Plaintiff Frank’s

complaint of sexual assault against Defendants Board of Regents

and UMBC.      Defendants argue that “Plaintiffs fail to plausibly

allege   the      elements       of   an   erroneous     outcome    claim”     because

“Plaintiffs        cite     no    procedural        violations     that    caused   ‘a

procedurally        or     otherwise       flawed     proceeding’     to    reach   an

‘erroneous outcome.’”            (ECF No. 46-1, at 38).          Plaintiffs fail to

respond to Defendants’ erroneous outcome argument.

     Judge        Bredar    detailed       this     district’s     preferred     legal

standard to evaluate erroneous outcome claims:

             To assess whether a school’s disciplinary
             proceedings produced an erroneous outcome in
             violation of Title IX, courts typically apply
             a framework first introduced in Yusuf v.
             Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994).
             See,   e.g.,  Mallory v. Ohio Univ., 76
             Fed.App[’]x. 634, 638–41 (6th Cir. 2003)
             (citing favorably to Yusuf); Brzonkala v. Va.
             Polytechnic Inst. & State Univ., 132 F.3d 949,
             961–62 (4th Cir. 1997) (same), rev’d en banc
             on other grounds, 169 F.3d 820 (4th Cir. 1999);
             Doe v. Washington & Lee Univ., No. 6:14–CV–
             00052, 2015 WL 4647996, at *9–10 (W.D.Va. Aug.
             5, 2015) (same).     In an erroneous outcome
             case, “the claim is that the plaintiff was
                                            67
             innocent and wrongly found to have committed
             an offense” on the basis of gender bias.
             Yusuf, 35 F.3d at 715.

             To state a claim for erroneous outcome
             discrimination, a plaintiff must allege (1) “a
             procedurally or otherwise flawed proceeding”;
             (2) “that has led to an adverse and erroneous
             outcome”; and (3) “particular circumstances
             suggesting that gender bias was a motivating
             factor behind the erroneous finding.” Id. To
             satisfy the third element, a plaintiff must do
             more than merely rely on “a conclusory
             allegation of gender discrimination. . . .”
             Id. Sufficiently particularized allegations
             of gender discrimination “might include, inter
             alia,   statements    by   members    of   the
             disciplinary    tribunal,     statements    by
             pertinent university officials, or patterns of
             decision-making that also tend to show the
             influence of gender.” Id.

Doe v. Salisbury Univ., 123 F.Supp.3d 748, 765–66 (D.Md. 2015).

Although erroneous outcome claims typically involve a plaintiff

claiming innocence who was wrongly found to have committed an

offense, an analysis will still be undertaken here.

     Plaintiff Frank falls far short of pleading an erroneous

outcome claim.      Plaintiff Frank’s only allegations of a flawed

proceeding      stems    from    Defendant    Hunton’s   credibility

determinations.     Plaintiff Frank does not identify any procedural

irregularities regarding the Institutional Defendants named under

Count X.   Further, Plaintiff Frank does not allege any statements
                                  68
by members of the disciplinary tribunal or patterns of decision-

making     that        may     lend    to    a    proper   inference       of    gender

discrimination.          Accordingly, Count X will be dismissed.

               3.      Denial of Educational Opportunities

       Count XII alleges a denial of educational opportunity by

Plaintiff Frank against Defendants Board of Regents, UMBC, and

UMBCPD.     Plaintiff Frank states that, after the alleged assault,

she    “lost     one    year    of    educational    time”   and    “now   attends   a

community college.”            (ECF No. 21, at 120).         Defendants argue that

this claim is “duplicative of Plaintiffs’ claims of Title IX

discrimination based on Ms. Frank’s . . . allegations of student-

on-student harassment[.]” (ECF No. 46-1, at 42). Plaintiffs argue

that     these      claims      are    not   duplicative,     and    state      factual

differences listed under each Count, but fail to provide any

relevant legal citation or standard to analyze a deprivation of

educational opportunities under Title IX.                    (See ECF No. 53, at

28). It is unfortunate that “Ms. Frank suffered severe educational

setbacks,” but without a sufficient claim of discrimination under

Title IX, this ancillary count fails to state a claim as well.

Accordingly, Count XII will be dismissed.



                                             69
             4.     Failure to Prevent Sexual Harassment

       In Count XI, Plaintiffs allege that UMBC knew that Ms. Frank’s

alleged assailant had previously “sexually assaulted others.”

(ECF No. 21 ¶ 713).        Defendants correctly point out, however, that

Plaintiffs do not allege any details as to when the alleged

assaults occurred, whom the assailant assaulted, the nature of the

assaults,    or     who   at   UMBC   knew    about    such   alleged   assaults.

Plaintiffs do not contest these pleading deficiencies.                      These

allegations fall far short of proper pleading.                   Thus, Count XI

fails to state a claim upon which relief can be granted.

V.     Motions to Seal

       Defendant Hunton filed a consent motion to file two exhibits

under seal on January 11, 2019.              (ECF No. 28).       The University

Defendants similarly filed an unopposed motion to seal eleven

exhibits on February 7, 2019.                 (ECF No. 48).         All exhibits

Defendants seek to seal contain intimately personal information.

Defendants have provided proposed redactions where feasible and

seek    to   seal    exhibits    entirely      where    sensitive    information

pervades the documents.           Thus, the requirements of Local Rule

105.11 are satisfied.          Accordingly, the motions to seal will be

granted.
                                        70
VI.    Class Certification

       Class certification will not be addressed at this time.

“[A]nalysis of class compliance with Rule 23 is not appropriately

undertaken on a motion to dismiss, but should be addressed in a

motion pursuant to Rule 23(c)(1)(A).”               Popoola v. Md-Individual

Practice Ass’n, Inc., 230 F.R.D. 424, 433 (D.Md. 2005) (citing 7B

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure

§ 1798, at 226–27 & n.23 (3d ed. 2005) (citing cases)).

VII. Conclusion

       For the foregoing reasons, the motions to seal filed by

Defendant Hunton and the University Defendants will be granted,

and    the   motions   to   dismiss   filed    by    Defendant    Hunton,    the

University Defendants, the County Defendants, and the State’s

Attorney Defendants will be granted.                Some of the defects in

Plaintiffs’     second   amended   complaint    cannot    be     remedied,   and

Plaintiffs have already amended twice, but it is not entirely clear

that    a    more   modest,   focused,     complaint     would     be   futile.

Accordingly, they will be granted time to file a further amendment.

A separate order will follow.

                                                   /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge
                                      71
